   Case 20-50463             Doc 11    Filed 12/14/20 Entered 12/14/20 16:44:45        Desc Main
                                         Document     Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    (Statesville Division)

In re:                                                  )          Chapter 11
                                                        )
CUSTOM DESIGN GROUP, LLC,                               )          Case No. 20-50463
                                                        )
                                                        )
                             Debtor.                    )

                                         NOTICE OF HEARING

       PLEASE TAKE NOTICE that Custom Design Group, LLC., the above-referenced
Debtor, has filed its:

            Motion of Debtor for Authority to Pay Pre-Petition Payroll, Payroll Taxes,
             Employee Benefits and Other Related Expenses, [Doc. 8];

            Motion for Entry of Order (I) Determining that Sections 362 and 366 of the
             Bankruptcy Code Apply to Utility Companies (II) Determining that Utility
             Companies Have Been Provided with Adequate Assurance of Payment, (III)
             Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
             Service on Account of Prepetition Invoices, (IV) Approving Adequate
             Assurance Procedures, (V) Establishing Procedures for Utility Companies to
             Object to Adequate Assurance Procedures, and (VI) Determining that Debtor
             is Not Required to Provide Any Additional Adequate Assurance, [Doc. 9]; and

            Motion to Use Cash Collateral, [Doc. 10].

        PLEASE TAKE FURTHER NOTICE that your rights may be affected by the Motions.
You should read the Motions carefully and discuss them with your attorney. If you do not have
an attorney, you may wish to consult with one.

       PLEASE TAKE FURTHER NOTICE that a hearing on the Motions will be held on
Friday, December 18, 2020 at 2:30 p.m. (ET) before The Honorable Laura T. Beyer, United
States Bankruptcy Judge, via ZoomGov.com.        All parties who intend to appear by
ZoomGov.com (either by video or telephonically) should contact Ursula Hamilton at
Ursula_C_Hamilton@ncwb.uscourts.gov for the needed link, codes, and dial-in information.



                                  [Remainder of Page Intentionally Blank]




MWH: 10734.001; 00024208.1
  Case 20-50463              Doc 11   Filed 12/14/20 Entered 12/14/20 16:44:45      Desc Main
                                        Document     Page 2 of 2

      PLEASE TAKE FURTHER NOTICE that the Court may grant the relief requested in the
Motions at said hearing. No further notice will be given.

Dated: Charlotte, North Carolina
       December 14, 2020


                                                MOON WRIGHT & HOUSTON, PLLC

                                                      /s/ Richard S. Wright
                                                Richard S. Wright (Bar No. 24622)
                                                rwright@mwhattorneys.com
                                                Caleb Brown (Bar No. 41131)
                                                cbrown@mwhattorneys.com
                                                121 West Trade Street, Suite 1950
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 944-6560
                                                Counsel for the Debtor




MWH: 10734.001; 00024208.1
